Citation Nr: 0944244	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the reduction from 100 percent to 60 percent for 
postoperative residuals of adenocarcinoma of the left upper 
lobe of the lung was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran retired from active duty in May 1977 with over 20 
years of service. 

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  Service connection for postoperative residuals of lung 
cancer was granted in April 1998 with a 100 percent 
evaluation effective July 2, 1997. 

2.  In January 2000, the RO reduced the 100 percent rating to 
60 percent effective July 1, 2000. 

3.  In April 2000, the RO again increased the rating to 
100 percent effective July 1, 2000. 

4.  In February 2004, the RO proposed to reduce the 100 
percent rating to 60 percent. 

5.  In July 2004, the RO reduced the rating to 60 percent 
effective October 1, 2004.

6.  Prior to January 2004, the Veteran's respiratory 
disability was manifested by a FEV-1 less than 40 percent of 
predicted value.

7.  At the time of the reduction, the FEV-1 was 54 percent of 
predicted and the FEV-1/FVC was 92 percent of predicted 
value. 




CONCLUSION OF LAW

The reduction of a 100 percent rating for postoperative 
residuals of adenocarcinoma left upper lobe of the lung to a 
60 percent rating effective October 1, 2004, was proper.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Codes (DC) 6819, 
6844 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons. VA must also notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level. 38 C.F.R. § 3.105(e) (2009).

After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  It must be shown by the 
preponderance of evidence that the reduction was warranted.  
Where a reduction of benefits is found warranted and the 
proposal was made under the provisions of 38 C.F.R. 
§ 3.105(e), the effective date of the final action shall be 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final action 
expires.  38 C.F.R. § 3.105(i)(2) (2009).

Historically, service connection for postoperative residuals 
of adenocarcinoma left upper lobe of the lung was granted 
under DCs 6817-6844 in April 1998 and a 100 percent rating 
was assigned effective July 2, 1997, the date on which the 
claim was received. 

In January 2000, the RO proposed to reduce the Veteran's 
disability based on a June 1999 VA examination and pulmonary 
function test (PFT), and VA outpatient treatment records 
dated from January 1999 through January 2000. In April 2000, 
the RO reduced the rating from 100 percent to 60 percent, 
effective July 1, 2000. 

The Veteran presented additional medical evidence, to include 
a July 2000 PFT which revealed FEV-1 findings of 27 percent 
predicted.  Based on those findings, the RO increased the 
reduced 60 percent rating to 100 percent in January 2001, 
effective the date it was reduced, July 1, 2000. 

In February 2004, the RO proposed to reduce the Veteran's 
rating based on a January 2004 VA examination showing no 
recurrence of cancer and FEV-1 findings of 54 percent of 
predicted and FEV-1/FVC findings of 92 percent of predicted. 
He was notified by letter of the same month of the proposed 
reduction and was informed that he could submit medical or 
other evidence to show that the change should not be made. He 
was also offered the opportunity to present hearing testimony 
at a RO hearing. 

The Veteran testified at a RO hearing in April 2004 that he 
had undergone a PFT at a private hospital and that he 
believed the PFTs showed that his respiratory disability 
continued to warrant a higher rating. He submitted a copy of 
that medical evidence in connection with his claim and stated 
that he was also told by a VA examiner, that there was no 
change in his disability from the year before. 

In July 2004, the RO reduced the rating for his respiratory 
disability from 100 percent to 60 percent, effective 
October 1, 2004. He was notified by letter of the same month. 
In September 2004, he appealed the July 2004 rating decision 
and now contends that the reduction of his rating was 
improper because his respiratory disability was severe in 
nature. He stated that he had a private PFT that VA had not 
obtained indicating the severity of his condition. 

As a procedural matter, the Board finds that the 
February 2004 notice letter contained a rating decision 
reflecting a proposed reduction of the schedular rating for 
the Veteran's respiratory disability from 100 percent to a 
60 percent rating. In this letter, he was notified of the 
proposed action, the reasons and bases therefore, and was 
given the required 60 days to present additional evidence and 
to request a hearing before the RO. 

The RO subsequently implemented the rating reduction to 60 
percent in a July 2004 rating decision, effective 
October 1, 2004. The Veteran was notified of the action taken 
and his appellate rights in a letter of that same month, 
accompanying this rating decision. As such, VA met the due 
process requirements under 38 C.F.R. § 3.105(e) and (i) 
(2009).

The Board must now consider whether the reduction in rating 
was proper. The criteria for a rating reduction is found in 
38 C.F.R. § 3.344 (2009). The law provides that, when a 
rating has continued for a long period at the same level 
(five years or more), any rating reduction must be based on 
an examination that is as complete as the examinations that 
formed the basis for the original rating and that the 
condition not be likely to return to its previous level. 38 
C.F.R. § 3.344(a), (b), (c) (2009); Kitchens v. Brown, 7 Vet. 
App. 320, 324 (1995).

A reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life. 38 C.F.R. § 3.344(a) (2009). However, where a rating 
has been in effect for less than five years, the regulatory 
requirements under 
38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth 
in 38 C.F.R. § 3.344 (c). In such cases, 38 C.F.R. § 3.344 
(c) states that reexamination disclosing improvement will 
warrant reduction in rating.

In this case, the previous rating had been in effect for more 
than five years. Specifically, the Veteran's 100 percent 
rating for his respiratory disorder was assigned effective 
July 1997. Although the rating was reduced to 60 percent, 
effective July 2000, additional evidence was reviewed and the 
rating was increased back to 100 percent, effective 
July 1, 2000, the date it was reduced. 

Therefore, in effect, the Veteran had a 100 percent rating in 
effect for his respiratory disability continuously since 
July 1997, to the date of reduction effective October  1, 
2004, in excess of five years. Thus, the examination used to 
reduce the Veteran's rating should be based on examination as 
complete as the examination that formed the basis of the 
initial 100 percent rating. 

The RO evaluated the Veteran's respiratory disability 
pursuant to DC 6844 for post-surgical residuals of procedures 
such as lobectomy or pneumonectomy. Under that code, a 30 
percent evaluation is warranted when FEV-1 or FEV- 1/FVC is 
56 to 70 percent of predicted or DLCO (SB) is 56 to 65 
percent of predicted. A 60 percent rating is warranted when 
FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 
percent, DLCO (SB) is 40 to 55 percent predicted, or maximum 
oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit). 

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value; FEV-1/FVC less than 40 percent, DLCO (SB) 
less than 40 percent predicted, maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), cor pulmonale (right heart failure); 
right ventricular hypertrophy; pulmonary hypertension (shown 
by echocardiogram or cardiac catheterization), episode(s) of 
acute respiratory failure, or the need for outpatient oxygen 
therapy. 38 C.F.R. § 4.97, DC 6844 (2009).

The medical evidence showed that the initial February 1998 VA 
examination noted FEV-1 findings of 38 percent of predicted 
value, consistent with a 100 percent rating. He had minimal 
tenderness, breath sounds heard throughout, and residual 
shortness of breath. The RO indicated that a future review 
examination would be scheduled to determine if there was any 
long term improvement shown after surgery. 

The January 2004 VA examination, in contrast, showed no 
evidence of recurrence of cancer, there was shortness of 
breath only on exertion, and PFT showed FEV-1 findings of 
54 percent of predicted value and FEV1/FVC findings of 92 
percent of predicted value. FEV-1 findings of 54 percent of 
predicted findings, the most severe shown in the January 2004 
PFT, reflected no more than a 60 percent rating. 

Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that several general regulations are 
applicable to all rating reduction cases, without regard for 
how long a particular rating has been in effect. The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon a review of the entire history of 
the veteran's disability." Brown v. Brown, 5 Vet. App. 413, 
420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). 

A rating reduction requires an inquiry as to "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations." Id. at 421.  Thus, in any 
rating-reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work. 

Also of import was the Veteran's April 2004 RO hearing 
testimony, wherein he indicated that he believed his 
respiratory disability was the same as the year before. He 
testified that his private PFT findings would reflect 
findings warranting a 100 percent rating. However, a review 
of the April 2004 PFT from a private hospital showed FEV-1 of 
59 percent of predicted findings, reflective of less than a 
60 percent rating. 

After considering the pertinent medical history as detailed 
above, the Board finds that the preponderance of evidence 
supports reducing the Veteran's rating for a respiratory 
disability from 100 percent to a 60 percent rating. Indeed, 
the January 2004 VA examination and the April 2004 private 
hospital testing showed PFT findings that clearly no longer 
warrant a 100 percent rating. 

These two findings are more closely related and show no more 
than a 60 percent rating for the most recent examinations. 
There is a distinction in the PFT in 2004 and those shown in 
1997, which reflected that at that time, the Veteran showed 
PFT testing warranting a 100 percent rating. 

With respect to the Veteran's reduction claim, the Board has 
also considered his statements that his disability is worse, 
or at least as disabling as it was when his respiratory 
disability was initially rated 100 percent compensable. In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470. He is not, 
however, competent to identify a specific level of disability 
of this disorder-according to the appropriate diagnostic 
codes. 

Such competent evidence-concerning the nature and extent of 
the Veteran's respiratory disability-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations. The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased or maintained symptomatology.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the 
outcome of a proceeding may affect the credibility of 
testimony). In sum, after a careful review of the evidence of 
record, the Board finds that the evidence supports the 
reduction to a 60 percent rating implemented in the July 2004 
rating decision. 

In conclusion, the RO's reduction of the Veteran's evaluation 
of a respiratory disability from 100 percent disabling to a 
60 percent rating is found to be warranted by the evidence of 
record.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002). In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless. However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant. See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486. 

While the Veteran did not receive a VCAA letter, per se, on 
the issue of reduction of his service connected postoperative 
residuals of adenocarcinoma left upper lobe of the lung, the 
procedural framework and safeguards set forth in 38 C.F.R. 
§ 3.105(e) and 38 C.F.R. § 3.344 were fully satisfied. 
Specifically, he was given notice of a proposed rating in 
February 2004, told that he could request a pre-determination 
hearing, and was provided sufficient opportunity to present 
additional argument and evidence in opposition to the 
proposed action. Thus, he was notified of the necessary 
information to substantiate his claim for restoring his 
rating.

The Veteran was given further notice and a meaningful 
opportunity to participate effectively in the processing of 
his claim after the reduction was effectuated by rating 
decision and notification letter dated in July 2004. 
Therefore, the Board finds that the compliance provisions of 
38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 satisfy due 
process requirements.

With regard to the Dingess requirements, in January 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a rating, as 
well as notice of the type of evidence necessary to establish 
an effective date. With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
his claim.

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Namely, the RO has obtained VA 
treatment records and service records, and the Veteran 
submitted statements and private medical evidence in support 
of his claim.

Moreover, the Veteran underwent VA examinations throughout 
the appeal to evaluate his service-connected postoperative 
residuals of adenocarcinoma of the left upper lobe of the 
lung. Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to the issue on appeal.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained. Hence, no further notice or assistance 
is required to fulfill VA's duty to assist in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The reduction from 100 percent to 60 percent for 
postoperative residuals of adenocarcinoma of the left upper 
lobe of the lung was proper. Therefore, the appeal is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


